 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          OPENROAD AUTO GROUP INC,                       CASE NO. C18-1820 MJP

11                                Plaintiff,               ORDER GRANTING DEFAULT
                                                           JUDGMENT
12                 v.

13          SILVER ARROW CARS LTD,

14                                Defendant.

15

16          Having read Plaintiff’s Motion for Default Judgment (Dkt. No. 16), the supporting

17   declarations, and Plaintiff’s Memorandum in Support of its Motion for Default Judgment (Dkt.

18   No. 20), the Court GRANTS Plaintiff judgment against Defendant in the amount of $161,457.86.

19   Post-judgment interest on the judgment sum shall accrue at the rate of 2.43 percent, computed

20   daily and compounded annually from the date of entry hereof.

21

22

23

24


     ORDER GRANTING DEFAULT JUDGMENT - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated April 30, 2019.



                                                         A
 3

 4
                                                         Marsha J. Pechman
 5                                                       United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING DEFAULT JUDGMENT - 2
